UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-130673 PETROSOUTH ENERGY CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-8756823 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20333 State Highway 249, Suite 200 – 11 HoustonTX77070-26133 (Address of principal executive offices) (281) 378-1563 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 100,033,333 shares of common stock issued and outstanding as of November 16, 2007. Transitional Small Business Disclosure Format (Check one): YesoNox Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x -2- PART I - FINANCIAL INFORMATION Item 1. Financial Statements PETROSOUTH ENERGY CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS SEPTEMBER 30, 2007 -3- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) BALANCE SHEET (UNAUDITED) (Stated in U.S. Dollars) September 30, 2007 ASSETS Current Assets Cash $ 27,304 Demand loans receivable 2,750,000 Total Current Assets 2,777,304 Total Assets 2,777,304 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 20,963 Loan - Fred Zaziski 300 Total Current Liabilities 21,263 Total Liabilities 21,263 STOCKHOLDERS’ EQUITY Common Stock 71,267 Additional paid-in capital 2,889,233 Deficit Accumulated During the Exploration Stage (204,459 ) 2,756,041 Total Liabilities and Stockholders' Equity $ 2,777,304 The accompanying notes are an integral part of these statements -4- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) (Stated in U.S. Dollars) Three MonthsEndedSeptember 30,2007 Three MonthsEndedSeptember 30,2006(As reported in 09/30/06 10-Q) CumulativePeriodfrom Inception,July 27, 2004to September 30 2007 Revenue $ - $ - $ - Expenses Advertising 22,366 - 22,366 Rent 1,041 975 10,773 Office and sundry 506 463 8,554 Travel - - 19,709 Printing and Website - - 31,275 Professional fees 31,776 3,880 95,647 Mineral exploration costs 0 2,500 16,135 Total Expenses 55,689 7,818 204,459 Loss before income taxes (55,689 ) (7,818 ) (204,459 ) Income Taxes - - - Net loss $ (55,689 ) $ (7,818 ) $ (204,459 ) Basic and Diluted loss per share $ (0.00 ) $ (0.00 ) Number of common shares used in computation 70,076,667 67,900,000 The accompanying notes are an integral part of these statements. -5- PETROSOUTH ENERGY CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) PERIOD FROM JULY 27, 2004 (INCEPTION) TO SEPTEMBER 30, 2007 DEFICIT ACCUMULATED ADDITIONAL DURING THE COMMON STOCK PAID-IN EXPLORATION SHARES AMOUNT CAPITAL STAGE TOTAL Balance July 27, 2004 (date of Inception) $ - $ - $ - $ - $ - Issuance of Common Stock for cash at $.001, January 2005 55,000,000 55,000 (49,500 ) - 5,500 Issuance of Common Stock for cash at $.001, June 2005 12,000,000 12,000 - - 12,000 Issuance of Common Stock for cash at $.20, September 2005 900,000 900 17,100 - 18,000 Net Loss (37,796 ) (37,796 ) Balance, June 30, 2006 67,900,000 $ 67,900 $ (32,400 ) $ (37,796 ) $ (2,296 ) Issuance of Common Stock for cash at $.75, May 2007 266,667 267 199,733 - 200,000 Shareholder Loan Contributed to CapitalMay 2007 - - 25,000 - 25,000 Issuance of Common Stock for cash at $.75, June 2007 1,333,333 1,333 998,667 - 1,000,000 Net Loss - - - (110,974 ) (110,974 ) Balance, June 30, 2007 69,500,000 $ 69,500 $ 1,191,000 $ (148,770 ) $ 1,111,730 Issuance of Common Stock for cash at$1.00, August 2007 1,500,000 1,500 1,498,500 - 1,500,000 Issuance of Common Stock for cash at $.75, May 2007; closed September 2007 266,667 267 199,733 - 200,000 Net Loss (55,689 ) (55,689 ) Balance, Sept 30, 2007 71,266,667 $ 71,267 $ 2,889,233 $ (204,459 ) $ 2,756,041 The accompanying notes are an integral part of these statements -6- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) (Stated in U.S. Dollars) Three Months Ended September. 30, 2007 Three Months Ended September 30, 2006 (As reported in 09/30/06 10-Q) Cumulative Period from Inception, July 27, 2004 to September 30,2007 Cash Flows from Operating Activities Net loss $ (55,689 ) (7,818 ) (204,459 ) Adjustments to reconcile net loss to net cash used in operating activities: Change in accounts payable and accrued liabilities (28,153 ) (436 ) 20,962 Net cash used in Operating Activities (83,842 ) (8,230 ) (183,496 ) Cash Flows from Investing Activities Loan to affiliate (1,450,000 ) 0 (2,750,000 ) Net cash used in Investing Activities (1,450,000 ) 0 (2,750,000 ) Cash Flows from Financing Activities Proceeds from issuance of common stock 1,700,000 0 2,935,500 Proceeds from Shareholder Loan 0 10,000 225,000 Loan Repayment – Fred Zaziski (199,700 ) 0 (199,700 ) Net cash used in Financing Activities 1,500,300 10,000 2,960,800 Increase (Decrease) In Cash During The Period (33,542 ) 1,770 27,304 Cash, Beginning Of Period 60,846 43 0 Cash, End Of Period $ 27,304 1,813 27,304 The accompanying notes are an integral part of these statements. -7- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION Petrosouth Energy Corp. was incorporated in the State of Nevada on July 27, 2004 under the name of Mobridge Explorations, Inc. The Company is an Exploration Stage Company as defined by Statement of Financial Accounting Standard (“SFAS”) No. 7. Effective April 30, 2007 the Company completed a merger with its’ subsidiary PetroSouth Energy Corp.As a result the Company name was changed from Mobridge Explorations Inc. to PetroSouth Energy Corp.During the year ended June 30, 2007, the Company abandoned the mineral property located in the Province of Ontario, Canada and focused its effort on expanding its operations in the oil and gas industry through additional equity financing and the acquisition of a company engaged in the oil and gas industry.On October 2, 2007 the Company completed the acquisition of all of the issued and outstanding common stock of PetroSouth Energy Corp. BVI, a privately-owned British Virgin Islands corporation engaged in oil and gas exploration, pursuant to a share exchange agreement entered into with PetroSouth Energy Corp. BVI and its shareholders on September 30, 2007. PetroSouth Energy Corp. BVI currently has participation stakes in two separate Colombian blocks representing 133,333 acres. PetroSouth Energy Corp. BVI has a 20% participation stake in the Talora Block that lies just southwest of Bogotá. The 108,333-acre contiguous parcel of land contains five prospects. PetroSouth Energy Corp. BVI has a 16% participation stake in the Buenavista Block that lies just northeast of Bogotá. As a result of the share purchase transaction, PetroSouth Energy Corp. BVI is now a wholly-owned subsidiary of the Company, and the Company has become an oil and gas exploration and development company. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a) Basis of Presentation The unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America.It is management’s opinion that all adjustments necessary to properly state the results forthe interim period have been made to these financial statements.All such adjustments were of a normal and recurring nature.The Company’s fiscal year end is June 30. b) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. -8- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) c) Use of Estimates and Assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. d) Financial Instruments The carrying value of cash, accounts payable and accrued liabilities, and due to related parties approximates their fair value because of the short maturity of these instruments. e) Income Taxes Potential income tax benefits are not recognized in the accounts until realization is more likely than not. The Company adopted SFAS No. 109, Accounting for Income Taxes, as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. f) Uncertainty in Income Taxes Effective July 1, 2007, the Company adopted the provisions of FIN 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.”FIN 48 contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with SFAS No. 109, “Accounting for Income Taxes.”The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any.The second step is to measure the tax benefit as the largest amount that is more than 50% likely of being realized upon ultimate settlement. As a result of the implementation of FIN 48, the Company experienced no impact on the financial statements.The Company files U.S. federal, and U.S. state tax returns.For state tax returns the Companyisno longer subject to tax examinations for years prior to 1996. -9- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) g) Basic and Diluted Net Loss Per Share The Company computes net loss per share in accordance with Statement of Financial Accounting Standard No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings (loss) per share (EPS) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all potentially dilutive common shares outstanding during the period.In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of warrants.Diluted EPS excludes all potentially dilutive shares if their effect is anti-dilutive. As of September 30, 2007 and 2006, there were 3,366,667 and no warrants outstanding, respectively, but were not included in the computation of diluted earnings (loss) per share because the effect would have been anti-dilutive. h) Stock Based Compensation Effective January 1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (SFAS No. 123R) requiring that compensation cost relating to share-based payment transactions be recognized in the financial statements.The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity award).Prior to January 1, 2006, the Company accounted for share-based compensation to employees in accordance with Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” (APB No. 25) and related interpretations.The Company also followed the disclosure requirements of Statement of Financial Accounting Standards No. 123, “Accounting for Stock-Based Compensation, as amended by Statement of Financial Accounting Standards No. 148, “Accounting for Stock-Based Compensation-Transition and Disclosure”.The implementation of SFAS 123R did not have an impact on the financial statements of the Company. i) Comprehensive Loss Statement of Financial Accounting Standard No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. At September 30, 2007, the Company had no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. -10- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) j) Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 does not require new fair value measurements but rather defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company does not expect that the adoption of SFAS 157 will have a significant impact on its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159 The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 (“SFAS No. 159”), which permits entities to choose to measure many financial instruments and certain other items at fair value. The fair value option established by the statement permits all entities to choose to measure eligible items at fair value at specified election dates. A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Adoption is required for fiscal years beginning after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS Statement No. 159. The Company does not expect that the adoption of SFAS 159 will have a significant impact on its financial position and results of operations. 3. DEMAND LOAN RECEIVABLE The Company has loaned funds to an affiliated company in the amount of $2,750,000.The loans are non-interest bearing, unsecured, payable upon demand and forgiven uponcompletion of the merger of the two companies. 4. COMMON STOCK During the period from July 27, 2004 (Inception) to September 30, 2007, the Company issued 71,266,667 shares of common stock for total cash proceeds of $2,935,500. Effective April 30, 2007 the Company effected a 10 for one stock split of its’ authorized, issued and outstanding common stock.As a result its’ authorized capital increased from 75,000,000 shares of common stock with a par value of $0.001 to 750,000,000 shares of common stock with a par value of $0.001. At September 30, 2007, the Company had the following outstanding warrants: 266,667 share purchase warrants exercisable into one common share at a price of US $1.25 per warrant until May 1, 2010 -11- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 4. COMMON STOCK (Continued) 1,333,333 share purchase warrants exercisable into one common share at a price of US $1.25 per warrant until June 25, 2010 1,500,000 share purchase warrants exercisable into one common share at a price of US $1.50 per warrant until August 27, 2010 266,667 share purchase warrants exercisable into one common share at a price of US $1.25 per warrant until September 21, 2010 5. INCOME TAXES Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has incurred net operating losses of $204,459 which expire in 2028. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. The components of the net deferred tax asset at September 30, 2007, and the statutory tax rate, the effective tax rate and the elected amount of the valuation allowance are indicated below: Net operating loss $ 204,459 Statutory tax rate 35% Effective tax rate - Deferred tax asset $ 71,561 Valuation allowance $ (71,561 ) Net deferred tax asset $ - 6. GOING CONCERN These financial statements have been prepared on a going concern basis. The Company has incurred losses since inception resulting in an accumulated deficit of $204,459 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. Its ability to continue as a going concern is dependent upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has plans to seek additional -12- PETROSOUTH ENERGY CORP. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6. GOING CONCERN (Continued) capital through private placements and public offerings of its common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 7. SUBSEQUENT EVENTS On October 2, 2007, PetroSouth Energy Corp. completed an acquisition of all of the issued and outstanding common stock of PetroSouth Energy Corp. BVI, a privately-owned British Virgin Islands corporation engaged in oil and gas exploration, pursuant to a share exchange agreement entered into with PetroSouth Energy Corp. BVI and its shareholders on September 30, 2007. PetroSouth Energy Corp. has issued (i) 28,266,666 common shares in the capital of PetroSouth Energy Corp and (ii) 28,266,666 warrants to purchase common shares in the capital of PetroSouth Energy Corp at $1.25 per common share as consideration for the purchase by PetroSouth Energy Corp of all of the issued and outstanding common shares of PetroSouth Energy Corp. BVI held by the selling shareholders.As a result of the share purchase transaction, PetroSouth Energy Corp. BVI is now a wholly-owned subsidiary of PetroSouth Energy Corp.Upon merging, the loan to Petrosouth Energy Corp BVI was cancelled. Due to the merger with PetroSouth Energy Corp. BVI, the Company currently has participation stakes in two separate Colombian blocks representing 133,333 acres. PetroSouth Energy Corp. has a 20% participation stake in the Talora Block located southwest of Bogotá. The 108,333-acre contiguous parcel of land contains five prospects. PetroSouth Energy Corp. has a further 16% participation stake in the Buenavista Block located just northeast of Bogotá and comprises a total of 25,000 acres. On October 11, 2007, PetroSouth Energy Corp. closed a private placement consisting of 500,000 units of common stock at a price of US $1.00 per unit for aggregate proceeds of $500,000. Each unit consisted of one common share and one share purchase warrant (a “Warrant”), each Warrant is exercisable into one common share (a “Warrant Share”) at a price of US $1.50 per Warrant Share until October 11, 2010. On October 29, 2007, Petrosouth Energy Corp. announced that the company had acquired a 6% share interest in the Carbonera Exploration and Exploitation Contract. The “Carbonera Contract” encompasses a 64,000 acre concession located northeast of Bogota near the Venezuelan border in the Catatumbo Basin region of northern Colombia. The 6% interest was acquired for US $420,000 and other considerations from Omega Energy Colombia, which is in partnership with Petrosouth on several other exploration concessions in Colombia. The operator of the Carbonara Contract is Well Logging Ltda and the concession is currently producing a combination of gas and condensate. (Gas: 4.0 MMCF/ Day and Condensate: 60 BBL/Day).Additional Wells are in the planning stage. -13- Item 2. Management’s Discussion and Analysis or Plan of Operation. FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements as that term is defined in section 27A of the United States Securities Act of 1933, as amended, and section 21E of the United States Securities Exchange Act of 1934, as amended. These statements relate to future events or our future results of operation or future financial performance, including, but not limited to, the following: any information regarding PetroSouth Energy Corp., a BVI corporation described herein, and any statements relating to our ability to raise sufficient capital to finance our planned operations, our ability to identify any recoverable oil or gas resource or reserve of any kind, our ability to enforce or perform under our farm out agreements, our ability to hire the necessary personnel, and estimates of our cash expenditures for the next 12 months. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “intends”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential”, or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” which may cause our or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance. You should not place undue reliance on these statements, which speak only as of the date that they were made. These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of common stock in our capital stock. As used in this quarterly report and unless otherwise indicated, the terms “we”, “us” and “our company” refer to PetroSouth Energy Corp. or our subsidiary companies. Introduction We are an early exploration stage company engaged in the exploration and production of oil and gas on three properties located near Bogotá, Colombia. Prior to the completion of the acquisition on October 2, 2007 of PetroSouth Energy Corp. BVI, we were primarily engaged in the acquisition and exploration of mining properties and we were granted an option to acquire a 100% undivided right, title and interest of a total of 15 mineral claim units, known as the Chambers Township claim block, located in the Sudbury Mining Division of Ontario, Canada. On November 1, 2006 that Mineral Property Agreement was terminated. Since we are an exploration stage company, no assurance can be given that the recovery of oil or gas resources will be realized. In general, estimates of recoverable oil or gas resources are based upon a number of factors and assumptions made as of the date on which the resource estimates were determined, such as geological and engineering estimates which have inherent uncertainties and the assumed effects of regulation by governmental agencies and estimates of future commodity prices and operating costs, all of which may vary considerably from actual results. All such estimates are, to some degree, uncertain and classifications of resources are only attempts to define the degree of uncertainty involved. For these reasons, estimates of the recoverable oil or gas resources, the classification of such resources based on risk of recovery, prepared by different engineers or by the same engineers at different times, may vary substantially. No estimates of commerciality or recoverable oil or gas resources can be made at this time, if ever. -14- Corporate History We were incorporatedin the state of Nevada on July 27, 2004 under the name Mobridge Explorations Inc.On April 30, 2007, we changed our name to “PetroSouth Energy Corp.”.We changed the name of our company to better reflect the direction and business of our company. In addition, effective April 30, 2007 we have effected a 10 for one stock split of our authorized and issued and outstanding common stock. As a result, our authorized capital has increased from 75,000,000 shares of common stock with a par value of $0.001 to 750,000,000 shares of common stock with a par value of $0.001. Our issued and outstanding share capital has increased from 6,790,000 shares of common stock to 67,900,000 shares of common stock at that time. On September 30, 2007, we entered into a share exchange agreement with PetroSouth Energy Corp., a private British Virgin Islands corporation (“PetroSouth Energy Corp. BVI”), and the former shareholders of PetroSouth Energy Corp. BVI. The closing of the transactions contemplated in the share exchange agreement and the acquisition of all of the issued and outstanding common stock in the capital of PetroSouth Energy Corp. BVI occurred on October 2, 2007. Plan of Operation The following discussion should be read in conjunction with our financial statements and the related notes included herein. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report, particularly in the section entitled “Risk Factors” in this quarterly report. Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Overview Our current operational focus is to conduct exploration of oil or gas resources on those properties subject to the following participation stakes: Talora Exploration and Exploitation Contract dated September 16, 2006 (Southwest of Bogotá, Colombia) PetroSouth Energy Corp. BVI has a 20% participation stake in the Talora Exploration and Exploitation Contract southwest of Bogotá, Colombia. The Talora Exploration and Exploitation Contract was effective September 16, 2004 and has a surrender date of September 16, 2032. The operator and majority partner is Petroleum Equipment International with a 60% participation stake. Gran Tierra Energy, Inc., which purchased Argosy Energy International, has the remaining 20% participation stake.The 108,333-acre contiguous parcel of land contains five prospects with combined potential reserves of 209 million barrels of oil (MMBO). The Exploration and Exploitation Contract associated with the block was originally signed on September 16, 2004, providing for a 6 year exploration period and 28 year production period. The Talora contract area covers 108,336 acres and is located approximately 47 miles southwest of Bogota, Colombia. There are currently no reserves, as this is an exploration block. PetroSouth Energy Corp. BVI commenced drilling on the Laura-1 exploration well on December 27, 2006 and it was subsequently plugged and abandoned in January 2007. Drilling of this well has fulfilled the commitment for the second exploration phase of the contract, ending December 31, 2006. The third exploration phase has begun and there is one commitment to drill a well associated with it. The property will be returned to the government upon expiration of the production contract. As a result, there will be no reclamation costs. -15- Buenavista Exploration and Production Contract dated November 8, 2004 (Northeast of Bogotá, Colombia) PetroSouth Energy Corp. BVI has a 16% participation stake in the Buenavista Exploration and Production Contract northeast of Bogotá, Colombia. The Buenavista Exploration and Production Contract was effective November 8, 2004 and has a surrender date of November 8, 2032. The operator and majority partner is UTO with an 84% participation stake. The 25,000-acre contiguous parcel of land contains the Bolivar field, the Bolivar prospect and three leads, representing with combined potential reserves of over 13 million barrels of oil (MMBO). The Bolivar Field represents potential reserves of 2.95 million barrels of oil. Included in the field is the La Luna formation, covering an area of 700 acres. The Exploration and Production Contract associated with the block was originally signed on November 8, 2004, providing for a 6 year exploration period and 28 year production period. The Buenavista contract area covers 25,000 acres and is located northeast of Bogota, Colombia. The Buenavista Block is located 38 miles northwest of Colombia’s largest oil fields, the Cusiana/Cupiagua complex. The Bolivar Field represents potential reserves of 2.95 million barrels of oil. Included in the field is the La Luna formation, covering an area of 700 acres. PetroSouth Energy Corp. BVI’s Bolivar 1 well is currently tapping the La Luna Reservoir at approximately 3,000 feet, while producing 120 barrels of oil per day.Petrosouth acquired the 16% participation in the Buenavista Exploration and Production Contract through an Assignment Agreement dated August 30, 2007. Carbonera Exploration and Exploitation Contract dated October 2, 2007 (Northeast of Bogotá, Colombia) Petrosouth Energy Corp. has acquired a 6% share interest in the Carbonera Exploration and Exploitation Contract. The “Carbonera Contract” encompasses a 64,000 acre concession located northeast of Bogota near the Venezuelan border in the Catatumbo Basin region of northern Colombia. The 6% interest was acquired for US $420,000 and other considerations from Omega Energy Colombia, which is in partnership with Petrosouth on several other exploration concessions in Colombia. The operator of the Carbonara Contract is Well Logging Ltda and the concession is currently producing a combination of gas and condensate. (Gas: 4.0 MMCF/ Day and Condensate: 60 BBL/Day).Additional Wells are in the planning stage. Cash Requirements The total expenditures over the next 12 months required in order to meet our 12 month objective is expected to be $6,000,000. Thus far, we have raised $2,900,000 through private placement financings and expect to have raised the remaining $3,100,000 over the next six months.We anticipate that this additional funding will be in the form of equity financing from the sale of our common stock or loans. We do not currently have any arrangements in place for any future equity financing or loans We have no revenues, have experienced losses since inception, have only begun to investigate possible oil and gas exploration operations, have been issued a going concern opinion by our auditors in relation to the annual audit on Form 10-K, and rely upon the sale of our securities to fund operations. Our plan of operation for the next 12 months is to proceed with our exploration program as a result of our acquisition of PetroSouth Energy Corp. BVI. We are no longer pursuing exploration programs on the Chambers Township property. We discontinued payments under the Chambers Township option agreement, and it was terminated as of November 1, 2006. Over the next 12 months we anticipate that we will incur the following operating expenses: -16- Expense Amount Advertising 60,000 Rent 15,000 Office Expenses 15,000 Travel 35,000 Printing and Website 25,000 Salaries 150,000 Professional Fees 100,000 Exploration and Development Costs 5,600,000 Total 6,000,000 Results Of Operations We have not earned any revenues from our incorporation on July 27, 2004 to September 30, 2007. We incurred operating expenses in the amount of $55,689 for the three months ended September 30, 2007. These operating expenses were comprised of advertising expenses of $22,366 and general and administrative expenses of $33,323. We have not attained profitable operations and are dependent upon obtaining financing to pursue exploration activities. Liquidity and Capital Resources The net loss that we incurred for the three months ended September 30, 2007 was $(55,689) compared with the three months ended September 30, 2006, which was $(7,818), which was largely due to a change in the nature of the company’s operations from mineral exploration to oil and gas acquisition, exploration and development. We anticipate that we will require $90,000 to cover our ongoing general and administrative expenses for the next 12 months.We believe our cash on hand is sufficient to carry out our plan of operations and pay for the costs of our general and administrative expenses for the next 12 months. Our ability to complete the next phase of our recommended work program will be subject to us obtaining adequate financing as these expenditures will exceed our cash reserves. We anticipate that additional funding will be in the form of equity financing from the sale of our common stock or through shareholder or related party loans, although there are no assurances any such financing will be completed. Future Financings We will require additional financing in order to enable us to proceed with our plan of operations, as discussed above, including approximately $3,100,000 over the next 12 months to pay for our ongoing general and administrative expenses. These expenses include legal, accounting and other professional fees associated with our being a reporting company under the Securities Exchange Act of 1934. These cash requirements are in excess of our current cash and working capital resources. Accordingly, we will require additional financing in order to continue operations and to repay our liabilities. There is no assurance that any party will advance additional funds to us in order to enable us to sustain our plan of operations or to repay our liabilities. We anticipate our operating expenses will increase as we undertake our plan of operations. The increase will be attributable to the expansion of our online financial media. We anticipate our ongoing operating expenses will also increase as a result of our ongoing reporting requirements under the Exchange Act. -17- We anticipate continuing to rely on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities. We presently do not have any arrangements for additional financing for the expansion of our exploration operations, and no potential lines of credit or sources of financing are currently available for the purpose of proceeding with our plan of operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Application Of Critical Accounting Policies The preparation of financial statements in conformity with United States generally accepted accounting principles requires our management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Our management routinely makes judgments and estimates about the effects of matters that are inherently uncertain. Our significant accounting policies are disclosed in Note 2 to the quarterly financial statements included in our quarterly report for the three-month period ended September 30, 2007. Recently Issued Accounting Standards Uncertainty in Income Taxes In June 2006, the FASB issued FASB Interpretation Number 48 (“FIN 48”), Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position that an entity takes or expects to take in a tax return. Additionally, FIN 48 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. Under FIN 48, an entity may only recognize or continue to recognize tax positions that meet a “more likely than not” threshold. FIN 48 is effective for fiscal years beginning after December 15, 2006.The adoption of FIN 48 did not have a significant impact on the financial position and results of operations. -18- Fair Value Measurements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 does not require new fair value measurements but rather defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.We do not expect that the adoption of SFAS 157 will have a significant impact on its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159 The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 (“SFAS No. 159”), which permits entities to choose to measure many financial instruments and certain other items at fair value. The fair value option established by the Statement permits all entities to choose to measure eligible items at fair value at specified election dates. A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Adoption is required for fiscal years beginning after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS Statement No. 159.We do not expect that the adoption of SFAS 159 will have a significant impact on its financial position and results of operations. Going Concern These financial statements have been prepared on a going concern basis. We have incurred losses since inception resulting in an accumulated deficit of $204,459 and further losses are anticipated in the development of our business, raising substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or to obtain the necessary financing to meet our obligations and repay liabilities arising from normal business operations when they come due.Management has plans to seek additional capital through a private placement and public offering of our common stock.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. RISK FACTORS Shares of our common stock are speculative, especially since we are in the exploration-stage of our new business. We operate in a volatile sector of business that involves numerous risks and uncertainties. The risks and uncertainties described below are not the only ones we face. Other risks and uncertainties, including those that we do not currently consider material, may impair our business. If any of the risks discussed below actually occur, our business, financial condition, operating results or cash flows could be materially adversely affected. This could cause the trading price of our securities to decline, and you may lose all or part of your investment. Prospective investors should consider carefully the risk factors set out below. Risks Related to Our Business Because we may never earn revenues from our operations, our business may fail and then investors may lose all of their investment in our company. We have no history of revenues from operations. We have never had significant operations and have no significant assets. We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably. Our company has a limited operating history. If our business plan is not successful and we are not able to operate profitably, then our stock may become worthless and investors may lose all of their investment in our company. -19- We expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from future acquisitions, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide no assurance that we will generate any revenues or ever achieve profitability. If we are unsuccessful in addressing these risks, our business will fail and investors may lose all of their investment in our company. We have a history of losses and have negative cash flows from operations, which raises substantial doubt about our ability to continue as a going concern. We have not generated any revenues since our incorporation and we will continue to incur operating expenses without revenues until we are in commercial deployment. To date we have had negative cash flows from operations and we have been dependent on sales of our equity securities and debt financing to meet our cash requirements and have incurred net losses from inception to September 30, 2007 of approximately $204,459. Our net cash used in operations for the quarter ended September 30, 2007 was $27,304. As of September 30, 2007 we had working capital deficit of $6,041. We do not expect positive cash flow from operations in the near term. There is no assurance that actual cash requirements will not exceed our estimates. In particular, additional capital may be required in the event that drilling and completion costs increase beyond our expectations; or we encounter greater costs associated with general and administrative expenses or offering costs. The occurrence of any of the aforementioned events could adversely affect our ability to meet our business plans. We cannot provide assurances that we will be able to successfully execute our business plan. These circumstances raise substantial doubt about our ability to continue as a going concern. If we are unable to continue as a going concern, investors will likely lose all of their investments in our company. There is no assurance that we will operate profitably or will generate positive cash flow in the future. In addition, our operating results in the future may be subject to significant fluctuations due to many factors not within our control, such as the unpredictability of when customers will purchase our services, the size of customers’ purchases, the demand for our services, and the level of competition and general economic conditions. If we cannot generate positive cash flows in the future, or raise sufficient financing to continue our normal operations, then we may be forced to scale down or even close our operations. We will depend almost exclusively on outside capital to pay for the continued exploration and development of our properties. Such outside capital may include the sale of additional stock and/or commercial borrowing. There is no guarantee that sufficient capital will continue to be available to meet these continuing development costs or that it will be on terms acceptable to us. The issuance of additional equity securities by us would result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. If we are unable to obtain financing in the amounts and on terms deemed acceptable to us, we may be unable to continue our business and as a result may be required to scale back or cease operations for our business, the result of which would be that our stockholders would lose some or all of their investment. A decline in the price of our common stock could affect our ability to raise further working capital and adversely impact our operations. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital. Because our operations have been and will be primarily financed through the sale of equity securities, a decline in the price of our common stock could be especially detrimental to our liquidity and our continued operations. Any reduction in our ability to raise equity capital in the future would force us to reallocate funds from other planned uses and would have a significant negative effect on our business plans and operations, including our ability to develop new products and continue our current operations. If our stock price declines, we may not be able to raise additional capital or generate funds from operations sufficient to meet our obligations. -20- We have a limited operating history and if we are not successful in continuing to grow our business, then we may have to scale back or even cease our ongoing business operations. We have no history of revenues from operations and have no significant tangible assets. We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably. We were in the business of mineral exploration before our acquisition of PetroSouth Energy Corp. BVI. We have only recently decided to shift our focus of our exploration activities from mineral to oil and gas. The acquisition of PetroSouth Energy Corp. BVI was our first oil and gas related transaction. Our company has no operating history in exploration of oil and gas at this time and must be considered in the early development stage. The success of our company is significantly dependent on a successful acquisition, drilling, completion and production program. Our company’s operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history. We may be unable to locate recoverable reserves or operate on a profitable basis. We are in the development stage and potential investors should be aware of the difficulties normally encountered by enterprises in the development stage. If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment in our company. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of our development. We are engaged in the business of exploring and, if warranted, developing commercial reserves of oil and gas. Our properties are in the exploration stage. Accordingly, we have not generated any revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. The nature of Oil and Gas Exploration and Development involves many risks that we may not be able to overcome. Oil and gas exploration and development is very competitive and involves many risks that even a combination of experience, knowledge and careful evaluation may not be able to overcome. As with any petroleum property, there can be no assurance that oil or gas will be extracted from any of the properties subject to our exploration and production contracts. Furthermore, the marketability of any discovered resource will be affected by numerous factors beyond our control. These factors include, but are not limited to, market fluctuations of prices, proximity and capacity of pipelines and processing equipment, equipment availability and government regulations (including, without limitation, regulations relating to prices, taxes, royalties, land tenure, allowable production, importing and exporting of oil and gas and environmental protection). The extent of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital. The marketability of natural resources will be affected by numerous factors beyond our control which may result in us not receiving an adequate return on invested capital to be profitable or viable. The marketability of natural resources which may be acquired or discovered by us will be affected by numerous factors beyond our control. These factors include market fluctuations in oil and gas pricing and demand, the proximity and capacity of natural resource markets and processing equipment, governmental regulations, land tenure, land use, regulation concerning the importing and exporting of oil and gas and environmental protection regulations. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in us not receiving an adequate return on invested capital to be profitable or viable. -21- Oil and gas operations are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated causing an adverse effect on our company. Oil and gas operations are subject to federal, state, and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations are also subject to federal, state, and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by federal, provincial, or local authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date we have not been required to spend any material amount on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. Exploratory drilling involves many risks and we may become liable for pollution or other liabilities which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk. Hazards such as unusual or unexpected geological formations, power outages, labor disruptions, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved. We may become subject to liability for pollution or hazards against which it cannot adequately insure or which it may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. Any change to government regulation/administrative practices may have a negative impact on our ability to operate and our profitability. The business of resource exploration and development is subject to regulation relating to the exploration for, and the development, upgrading, marketing, pricing, taxation, and transportation of oil and gas and related products and other matters. Amendments to current laws and regulations governing operations and activities of oil and gas exploration and development operations could have a material adverse impact on our business. In addition, there can be no assurance that income tax laws, royalty regulations and government incentive programs related to the properties subject to our exploration and production contracts and the oil and gas industry generally, will not be changed in a manner which may adversely affect our progress and cause delays, inability to explore and develop or abandonment of these interests. Permits, leases, licenses, and approvals are required from a variety of regulatory authorities at various stages of exploration and development. There can be no assurance that the various government permits, leases, licenses and approvals sought will be granted in respect of our activities or, if granted, will not be cancelled or will be renewed upon expiry. There is no assurance that such permits, leases, licenses, and approvals will not contain terms and provisions which may adversely affect our exploration and development activities. All or a portion of our interest in our properties may be lost if we are unable to obtain significant additional financing, as we are required to make significant expenditures on the exploration and development of our properties. Our ability to continue exploration and, if warranted, development of our properties will be dependent upon our ability to raise significant additional financing. If we are unable to obtain such financing, a portion of our interest in our properties may be lost or our properties may be lost entirely and revert back to the government of Colombia. We have limited financial resources and no cash flow from operations and we are dependent for funds on our ability to sell our common shares, primarily on a private placement basis. There can be no assurance that we will be able to obtain financing on that basis in light of factors such as the market demand for our securities, the state of financial markets generally and other relevant factors. -22- We anticipate that we may need to obtain additional bank financing or sell additional debt or equity securities in future public or private offerings. There can be no assurance that additional funding will be available to us for exploration and development of our projects or to fulfill our obligations under the applicable petroleum prospecting licenses. Although historically we have announced additional financings to proceed with the development of some of our properties, there can be no assurance that we will be able to obtain adequate financing in the future or that the terms of such financing will be favorable. Failure to obtain such additional financing could result in delay or indefinite postponement of further exploration and development of our projects with the possible loss of our petroleum prospecting licenses. We will require substantial funds to enable us to decide whether our non-producing properties contain commercial oil and gas deposits and whether they should be brought into production, and if we cannot raise the necessary funds we may never be able to realize the potential of these properties. Our decision as to whether our non-producing properties contain commercial oil and gas deposits and should be brought into production will require substantial funds and depend upon the results of exploration programs and feasibility studies and the recommendations of duly qualified engineers, geologists, or both. This decision will involve consideration and evaluation of several significant factors including but not limited to: (1) costs of bringing a property into production, including exploration and development work, preparation of production feasibility studies, and construction of production facilities; (2) availability and costs of financing; (3) ongoing costs of production; (4) market prices for the oil and gas to be produced; (5) environmental compliance regulations and restraints; and (6) political climate, governmental regulation and control. If we are unable to raise the funds necessary to properly evaluate our non-producing properties, then we may not be able to realize any potential of these properties. We have licenses in respect of our properties, but our properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title searches, and are subject to a governmental right of participation, resulting in a possible claim against any future revenues generated by such properties. We have licenses with respect to our oil and gas properties and we believe our interests are valid and enforceable given that they have been granted directly by the government of Colombia, although we have not obtained an opinion of counsel or any similar form of title opinion to that effect. However, these licenses do not guarantee title against all possible claims. The properties may be subject to prior unregistered agreements, or transfers which have not been recorded or detected through title research.If the interests in our properties are challenged, we may have to expend funds defending any such claims and may ultimately lose some or all of any revenues generated from the properties if we lose our interest in such properties. All of our projects are located in Colombia where oil and gas exploration activities may be affected in varying degrees by political and government regulations which could have a negative impact on our ability to continue our operations. Both projects in which we have participation stakes are located in Colombia. Exploration activities in Colombia may be affected in varying degrees by political instabilities and government regulations relating to the oil and gas industry. Any changes in regulations or shifts in political conditions are beyond our control and may adversely affect our business. Operations may be affected in varying degrees by government regulations with respect to restrictions on production, price controls, export controls, income taxes, expropriations of property, environmental legislation and safety. The status of Colombia as a developing country may make it more difficult for us to obtain any required financing for our projects. The effect of all these factors cannot be accurately predicted. Notwithstanding the progress achieved in restructuring Colombia political institutions and revitalizing its economy, the present administration, or any successor government, may not be able to sustain the progress achieved. While the Colombia economy has experienced growth in recent years, such growth may not continue in the future at similar rates or at all. If the economy of Colombia fails to continue its growth or suffers a recession, we may not be able to continue our operations in that country. We do not carry political risk insurance. -23- Oil and gas operations are subject to comprehensive regulation which may cause substantial delays or require capital outlays in excess of those anticipated causing an adverse effect on our company. Further, exploration and production activities are subject to certain environmental regulations which may prevent or delay the commencement or continuance of our operations. Oil and gas operations in Colombia are subject to federal and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Oil and gas operations in Colombia are also subject to federal and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of drilling methods and equipment. Various permits from government bodies are required for drilling operations to be conducted; no assurance can be given that such permits will be received. No assurance can be given that environmental standards imposed by federal or local authorities will not be changed or that any such changes would not have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. Our current exploration and drilling activities are subject to the aforementioned environment regulations. Compliance with these laws and regulations has not had a material effect on our operations or financial condition to date. Specifically, we are subject to legislation regarding emissions into the environment, water discharges and storage and disposition of hazardous wastes. In addition, legislation has been enacted which requires well and facility sites to be abandoned and reclaimed to the satisfaction of state authorities. However, such laws and regulations are frequently changed and we are unable to predict the ultimate cost of compliance. Generally, environmental requirements do not appear to affect us any differently or to any greater or lesser extent than other companies in the industry. Based upon our review of the environmental regulations that we are currently subject to, we believe that our operations comply, in all material respects, with all applicable environmental regulations. Exploratory drilling involves many risks and we may become liable for pollution or other liabilities which may have an adverse effect on our financial position. Drilling operations generally involve a high degree of risk. Hazards such as unusual or unexpected geological formations, power outages, labor disruptions, blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate machinery, equipment or labor, and other risks are involved. We may become subject to liability for pollution or hazards against which we cannot adequately insure or which we may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. As our properties are in the exploration stage there can be no assurance that we will establish commercial discoveries on our properties. Exploration for economic reserves of oil and gas is subject to a number of risk factors. Few of the properties that are explored are ultimately developed into producing oil and/or gas wells. One of our properties is in the exploration stage only and is without proven reserves of oil and gas. Our other property is primarily in the exploration stage and has one productive well. There can be no assurances that we will establish commercial discoveries on any of our properties or maintain current production at our productive well. The potential profitability of oil and gas ventures depends upon factors beyond the control of our company. The potential profitability of oil and gas properties is dependent upon many factors beyond our control. For instance, world prices and markets for oil and gas are unpredictable, highly volatile, potentially subject to governmental fixing, pegging, controls, or any combination of these and other factors, and respond to changes in domestic, international, political, social, and economic environments. Additionally, due to world-wide economic uncertainty, the availability and cost of funds for production and other expenses have become increasingly difficult, if not impossible, to project. These changes and events may materially affect our financial performance. -24- Adverse weather conditions can also hinder drilling operations. A productive well may become uneconomic in the event water or other deleterious substances are encountered which impair or prevent the production of oil and/or gas from the well. In addition, production from any well may be unmarketable if it is impregnated with water or other deleterious substances. The marketability of oil and gas which may be acquired or discovered will be affected by numerous factors beyond our control. These factors include the proximity and capacity of oil and gas pipelines and processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental protection. The extent of these factors cannot be accurately predicted but the combination of these factors may result in our company not receiving an adequate return on invested capital. Competition in the oil and gas industry is highly competitive and there is no assurance that we will be successful in acquiring the licenses. The oil and gas industry is intensely competitive. We compete with numerous individuals and companies, including many major oil and gas companies, which have substantially greater technical, financial and operational resources and staffs. Accordingly, there is a high degree of competition for desirable oil and gas properties for drilling operations and necessary drilling equipment, as well as for access to funds. There can be no assurance that the necessary funds can be raised or that any projected work will be completed. There are other competitors that have operations in the properties in Colombia and the presence of these competitors could adversely affect our ability to acquire additional property interests. Any change to government regulation/administrative practices in regards to conducting business generally in Colombia may have a negative impact on our ability to operate and our profitability. There is no assurance that the laws, regulations, policies or current administrative practices of any government body, organization or regulatory agency in Colombia or any other jurisdiction, will not be changed, applied or interpreted in a manner which will fundamentally alter the ability of our company to carry on our business in Colombia. The actions, policies or regulations, or changes thereto, of any government body or regulatory agency, or other special interest groups, may have a detrimental effect on us. Any or all of these situations may have a negative impact on our ability to operate and/or our profitability in Colombia. Risks Related to Our Common Stock Trading of our stock may be restricted by the SEC’s “Penny Stock” regulations which may limit a stockholder's ability to buy and sell our stock. The U.S. Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors.” The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of, our common stock. -25- FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, the Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Trading in our common stock on the OTC Bulletin Board is limited and sporadic making it difficult for our shareholders to sell their shares or liquidate their investments. Shares of our common stock are currently quoted on the OTC Bulletin Board. The trading price of our common stock has been subject to wide fluctuations. Trading prices of our common stock may fluctuate in response to a number of factors, many of which will be beyond our control. The stock market has generally experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of companies with no current business operation. There can be no assurance that trading prices and price earnings ratios previously experienced by our common stock will be matched or maintained. These broad market and industry factors may adversely affect the market price of our common stock, regardless of our operating performance. In the past, following periods of volatility in the market price of a company's securities, securities class-action litigation has often been instituted. Such litigation, if instituted, could result in substantial costs for us and a diversion of management's attention and resources. Because of the early stage of development and the nature of our business, our securities are considered highly speculative. Our securities must be considered highly speculative, generally because of the nature of our business and the early stage of its development. We are engaged in the business of exploring and, if warranted, developing commercial reserves of oil and gas. Our properties are primarily in the exploration stage only. Accordingly, we have not generated any revenues nor have we realized a profit from our operations to date and there is little likelihood that we will generate any revenues or realize any profits in the short term. Any profitability in the future from our business will be dependent upon locating and developing economic reserves of oil and gas, which itself is subject to numerous risk factors as set forth herein. Since we have not generated any revenues, we will have to raise additional monies through the sale of our equity securities or debt in order to continue our business operations. We do not intend to pay dividends on any investment in the shares of stock of our company. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in our company will need to come through an increase in the stock’s price. This may never happen and investors may lose all of their investment in our company. -26- Risks Related to Our Company Our by-laws contain provisions indemnifying our officers and directors against all costs, charges and expenses incurred by them. Our by-laws contain provisions with respect to the indemnification of our officers and directors against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, actually and reasonably incurred by him, including an amount paid to settle an action or satisfy a judgment in a civil, criminal or administrative action or proceeding to which he is made a party by reason of his being or having been one of our directors or officers. Investors' interests in our company will be diluted and investors may suffer dilution in their net book value per share if we issue additional shares or raise funds through the sale of equity securities. Our constating documents authorize the issuance of 750,000,000 shares of common stock with a par value of $0.001.In the event that we are required to issue any additional shares or enter into private placements to raise financing through the sale of equity securities, investors' interests in our company will be diluted and investors may suffer dilution in their net book value per share depending on the price at which such securities are sold. If we issue any such additional shares, such issuances also will cause a reduction in the proportionate ownership and voting power of all other shareholders. Further, any such issuance may result in a change in our control. Our by-laws do not contain anti-takeover provisions which could result in a change of our management and directors if there is a take-over of our company. We do not currently have a shareholder rights plan or any anti-takeover provisions in our By-laws.Without any anti-takeover provisions, there is no deterrent for a take-over of our company, which may result in a change in our management and directors. Item 3. Controls and Procedures. As required by Rule 13a-15 under the Exchange Act, we have carried out an evaluation of the effectiveness of the design and operation of our company's disclosure controls and procedures as of the end of the period covered by this quarterly report, being September 30, 2007. This evaluation was carried out under the supervision and with the participation of our President and Chief Financial Officer. Based upon that evaluation, our President and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting management to material information relating to us required to be included in our periodic SEC filings as at the end of the period covered by this report. There have been no changes in our internal controls or in other factors that could significantly affect internal controls subsequent to the date we carried out our evaluation. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our President and Chief Financial Officer, to allow timely decisions regarding required disclosure. PART II - OTHER INFORMATION Item 1.Legal Proceedings. We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. -27- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. During our fiscal quarter ended September, 2007 and thereafter we completed the following sales of securities: 1. On August 27, 2007, we closed a private placement consisting of 1,500,000 units of our securities (the “Units”) at a price of US $1.00 per Unit for aggregate proceeds of $1,500,000. Each Unit consists of one common share (a “Share”) and one share purchase warrant (a “Warrant”), each Warrant shall be exercisable into one common share (a “Warrant Share”) at a price of US $1.50 per Warrant Share until August 27, 2010. 2. On September 21, 2007, we closed a private placement consisting of 266,667 Units at a price of US$0.75 per Unit for aggregate proceeds of $200,000. We received the proceeds of the placement on May 31, 2007. Each Unit consists of one Share and one Warrant, each Warrant shall be exercisable into one Warrant Share at a price of US$1.25 per Warrant Share until September 21, 2010. 3. On October 2, 2007, we issued 28,266,666 shares of our common stock and 28,266,66 warrants to purchase common shares in the capital of our company at $1.25 to Johann Roland Vetter, as nominee of the shareholders of PetroSouth Energy Corp. BVI, in exchange for all of the issued and outstanding common shares of PetroSouth Energy Corp. BVI. The 28,266,666 shares of our common stock and 28,266,666 warrants were issued to Mr. Vetter pursuant to exemptions from registration as set out under Rule 903 of Regulation S promulgated under the Securities Act of 1933, as amended. No advertising or general solicitation was employed in offering the securities. None of the former shareholders of PetroSouth Energy Corp. BVI were U.S. persons or were acquiring the securities for the account or benefit of any U.S. person. The share certificates issued by our company to the former shareholders of PetroSouth Energy Corp. BVI contain a legend stating that transfer is prohibited except in accordance with the provisions of Regulation S, pursuant to registration under the Securities Act of 1933, or pursuant to an available exemption from registration. 4. On October 11, 2007, we closed a private placement consisting of 500,000 units of our securities (the “Units”) at a price of US $1.00 per Unit for aggregate proceeds of $500,000. Each Unit consists of one common share and one share purchase warrant (a “Warrant”), each Warrant shall be exercisable into one common share (a “Warrant Share”) at a price of US $1.50 per Warrant Share until October 11, 2010. We issued the Units to a non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933) in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933. Item 3. Default upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. On September 30, 2007, we entered into a share exchange agreement with PetroSouth Energy Corp. BVI, and the former shareholders of PetroSouth Energy Corp. BVI. The closing of the transactions contemplated in the share exchange agreement and the acquisition of all of the issued and outstanding common stock in the capital of PetroSouth Energy Corp. BVI occurred on October 2, 2007. For further information, please see our Form 8-K which was filed on October 3, 2007. -28- On October 2, 2007, we completed the acquisition of all the issued and outstanding common stock of PetroSouth Energy Corp. BVI pursuant to the share exchange agreement dated September 30, 2007 among our company, as purchaser, and all of the shareholders of PetroSouth Energy Corp. BVI, as vendors.As a result of the share exchange, the shareholders of PetroSouth Energy Corp.BVI now own approximately 29% of our issued and outstanding common stock. Before the acquisition and since it’s inception on July 27, 2004, the independent registered public accounting firm for PetroSouth Energy Corp. (formerly Mobridge Explorations, Inc.) was Madsen and Associates, CPAs. Because of the above described acquisition we have decided to shift the focus of our exploration activities from mineral to oil and gas. In so doing the company has sought out an independent registered accounting firm with expertise in the accounting of oil and gas exploration and development activities. Accordingly, the company’s board of directors determined to change its independent registered accounting firm from Madsen and Associates to Weaver and Tidwell LLP. As of the date of this filing, Madsen and Associates was dismissed as the independent registered public accounting firm of our company and Weaver and Tidwell LLP was engaged as the independent registered public accounting firm of our company on the same date. -29- Item 6 Exhibits. The following exhibits, required by Item 601 of Regulation S-B, are being filed as part of this quarterly report, or are incorporated by reference where indicated: Number Description 3.1 Articles of Incorporation (incorporated by reference to our registration statement on form SB-2 filed on January 6, 2006) 3.2 Bylaws (incorporated by reference to our registration statement on form SB-2 filed on January 6, 2006) 3.3 Articles of Merger (incorporated by reference to our current report on Form 8-k filed on May 1, 2007) 3.4 Certificate of Change (incorporated by reference to our current report on Form 8-k filed on May 1, 2007) 10.1 Share Exchange Agreement among all shareholders of PetroSouth Energy Corp. BVI and our company dated September 30, 2007 (incorporated by reference to our current report, on Form 8-K filed on October 3, 2007) 10.2 Commercial Agreement for the Talora Block between Petroleum Equipment International (PEI), David Craven, and dated October 24, 2006 for 20% participation stake in the Tolara Block near Bogotá, Colombia.(incorporated by reference to our current report, on Form 8-K filed on October 3, 2007) 10.3 Buenavista Assignment Agreement between UTI, PetroSouth Energy Corp., BVI, Petroleum Equipment International Ltda. dated August 30, 2007 for participation stake in the Buenavista Block near Bogotá, Colombia (incorporated by reference to our current report, on Form 8-K filed on October 3, 2007) 10.4 Carbonera Exploration and Exploitation Contract (incorporated by reference to our current report, on Form 8-K filed on October 29, 2007) 14.1 Code of Ethics (incorporated by reference to our annual report on Form 10-KSB filed on September 28, 2007) 16.1 Letter from Madsen and Associates, CPAs (incorporated by reference to our current report, on Form 8-K filed on October 26, 2007) 21.1 PetroSouth Energy Corp. BVI, a British Virgin Islands corporation. 31.1* CEO Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 31.2* CFO Certification pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 32.1* CEO Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2* CFO Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * filed herewith -30- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PETROSOUTH ENERGY CORP. By: /s/ Fred Zaziski Fred Zaziski President, Chief Executive Officer and Director Principal Executive Officer November 19, 2007 By: /s/ Felipe Pimenta Barrios Felipe Pimenta Barrios Chief Financial Officer and Director Principal Financial Officer November 19, 2007
